IN THE SUPREME COURT OF THE STATE OF NEVADA


                          RONNIE C. MCKINNEY; AND JOAN                           No. 83860
                          MCKINNEY, F/K/A JOAN BLAKE,
                                            Appellants,
                                       vs.                                             FILE
                          NATIONSTAR MORTGAGE, LLC, D/B/A
                          MR. COOPER; AND QUALITY LOAN                                 SEP 2 0 2022
                          SERVICE CORPORATION, TRUSTEE,                             ELIZABETH A. BROWN
                                                                                  CLEFT S REME COURT
                                            Respondents.                          BY
                                                                                        DEPUTY CLERK

                                               ORDER DISMISSING APPEAL

                                      Appellants and respondent Nationstar Mortgage, LLC, filed a
                          stipulation to dismiss this appeal on August 30, 2022. The stipulation is
                          not signed by counsel of record for respondent Quality Loan Service Corp.
                          Accordingly, this court elects to treat the stipulation as a joint motion to
                          dismiss, and the motion is granted. This appeal is dismissed. The parties
                          shall bear their own costs and attorney fees.   NRAP 42(b).
                                      It is so ORDERED.

                                                                                            , C.J.




                          cc:   Hon. Leon Aberasturi, District Judge
                                William C. Turner, Settlement Judge
                                Law Office of Christopher P. Burke
                                Troutman Pepper Hamilton Sanders LLP/Atlanta
                                Kravitz Schnitzer Johnson Watson & Zeppenfeld, Chtd.
                                McCarthy & Holthus, LLP/Las Vegas
                                Troutman Pepper Hamilton Sanders LLP/Las Vegas
                                Third District Court Clerk


SUPREME COURT
     OF
   NEVADA

(0 )   1947A   .4i rry,
                                                                                             02 -.2 9417g